DISTRIBUTION AGREEMENT Amended and Restated Schedules I, II, and III Calvert Funds Calvert Investment Distributors, Inc. SCHEDULE I The Calvert Fund Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert World Values Fund, Inc. First Variable Rate Fund for Government Income Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert SAGE Fund Effective April 30, 2011 SCHEDULE II Fees are expressed as a percentage of average annual daily net assets, and are payable monthly. Distribution Fee Class A* Class B Class C Class I Class R Class Y The Calvert Fund Calvert Income Fund N/A N/A Calvert Short Duration Income Fund N/A N/A N/A Calvert Long-Term Income Fund N/A N/A Calvert Ultra-Short Income Fund N/A N/A N/A Calvert Government Fund N/A N/A N/A N/A Calvert High Yield Bond Fund N/A N/A N/A N/A N/A Calvert Tax-Free Reserves Money Market Portfolio N/A N/A N/A N/A N/A Calvert Tax-Free Bond Fund N/A N/A N/A N/A Calvert Social Investment Fund Balanced Portfolio N/A N/A Equity Portfolio N/A 0.75 N/A N/A Bond Portfolio N/A N/A Enhanced Equity Portfolio N/A N/A N/A Money Market Portfolio N/A N/A N/A N/A N/A Calvert Conservative Allocation Fund N/A N/A Calvert Moderate Allocation Fund N/A N/A Calvert Aggressive Allocation Fund N/A N/A Calvert World Values Fund, Inc. Calvert Capital Accumulation Fund N/A N/A Calvert World Values International Equity Fund N/A N/A Calvert International Equity Fund N/A N/A First Variable Rate Fund for Government Income Calvert First Government Money Market Fund N/A N/A N/A Calvert Social Index Series, Inc. Calvert Social Index Fund N/A N/A N/A Calvert Impact Fund, Inc. Calvert Large Cap Growth Fund N/A N/A N/A Calvert Small Cap Fund N/A N/A Calvert Global Alternative Energy Fund N/A N/A Calvert Global Water Fund N/A N/A N/A Calvert SAGE Fund Calvert Large Cap Value Fund N/A N/A N/A Effective April 30, 2011 Revised June 1, 2011 *Distributor reserves the right to waive all or a portion of the distribution fee from time to time. For money market portfolios, Class A shall refer to Class O, or if the portfolio does not have multiple classes, then to the portfolio itself. SCHEDULE III Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Service Fee Class A [*] Class B Class C Class I Class R Class Y The Calvert Fund Calvert Income Fund N/A N/A Calvert Short Duration Income Fund N/A N/A N/A Calvert Long-Term Income Fund N/A N/A Calvert Ultra-Short Income Fund N/A N/A N/A Calvert Government Fund N/A N/A N/A Calvert High Yield Bond Fund N/A N/A N/A N/A Calvert Tax-Free Reserves Money Market Portfolio N/A N/A N/A N/A N/A Calvert Tax-Free Bond Fund N/A N/A N/A N/A Calvert Social Investment Fund Balanced Portfolio [] N/A N/A Equity Portfolio N/A N/A Bond Portfolio N/A N/A Enhanced Equity Portfolio N/A N/A Money Market Portfolio N/A N/A N/A N/A Calvert Conservative Allocation Fund N/A N/A Calvert Moderate Allocation Fund N/A N/A Calvert Aggressive Allocation Fund N/A N/A Calvert World Values Fund, Inc. Calvert Capital Accumulation Fund N/A N/A Calvert International Equity Fund N/A N/A Calvert International Opportunities Fund N/A N/A First Variable Rate Fund for Government Income Calvert First Government Money Market Fund N/A N/A N/A Calvert Social Index Series, Inc. Calvert Social Index Fund N/A N/A Calvert Impact Fund, Inc. Calvert Large Cap Growth Fund N/A N/A Calvert Small Cap Fund N/A N/A Calvert Global Alternative Energy Fund N/A N/A Calvert Global Water Fund N/A N/A N/A Calvert SAGE Fund Calvert Large Cap Value Fund N/A N/A N/A [*] Distributor reserves the right to waive all or a portion of the service fees from time to time. [] Distributor charges the service fee only on assets in excess of $30 million. Effective April 30, 2011 EACH FUND LISTED IN THE ATTACHED SCHEDULE I BY: /s/William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert INVESTMENT DISTRIBUTORS, INC. BY: /s/Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President
